UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6019



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


SCOTTY ROACH,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Winston-Salem. Frank W. Bullock, Chief
District Judge. (CR-93-122, CA-98-432)




                            No. 99-6082



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


SCOTTY ROACH,

                                            Defendant - Appellant.
Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Greensboro. Frank W. Bullock, Chief
District Judge. (CR-93-205, CA-98-431)


Submitted:   May 25, 1999                  Decided:   June 1, 1999


Before ERVIN, WILKINS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Scotty Roach, Appellant Pro Se. John Warren Stone, Jr., Assistant
United States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     In these consolidated cases, Scotty Roach seeks to appeal the

district court’s orders dismissing his motions filed under 28

U.S.C.A. § 2255 (West 1994 & Supp. 1998).*    In both cases, Roach’s

motion was referred to a magistrate judge pursuant to 28 U.S.C.

§ 636(b)(1)(B) (1994).     The magistrate judge recommended that re-

lief be denied and advised Roach that failure to file timely ob-

jections to the recommendations could waive appellate review of a

district court order based upon the recommendations.    Despite this

warning, Roach failed to file timely objections to the magistrate

judge’s recommendations.

     The timely filing of objections to a magistrate judge’s

recommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned

that failure to object will waive appellate review.    See Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985). See generally Thomas

v. Arn, 474 U.S. 140 (1985).    Roach has waived appellate review by

failing to file timely objections after receiving proper notice.

We accordingly deny a certificate of appealability and dismiss the

appeals.   We dispense with oral argument because the facts and



     *
       In addition, Roach appealed the district court’ts orders
denying his motion for an extension of the time in which to object
to the magistrate judge’s report and for the production of
documents. We have reviewed the district court’s orders and find
no abuse of discretion.


                                   3
legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                        DISMISSED




                                4